                    1 KORNBLUM, COCHRAN, ERICKSON & HARBISON, LLP
                      Guy 0. Kornblum, Esq., SB# 39974
                    2    Email: gkornblumic:Di,keehlaw.com
                      Yaelle E. Shaham, Esq., SB# 294755
                    3    Email: yshaham@kcehlaw.com
                      1388 Sutter Street, Suite 505
                    4 San Francisco, CA 94109
                      Telephone: 415.440.7800
                    5 Facsimile: 415.440.7898

                    6 SPIERING, SWARTZ & KENNEDY
                      James F. Spiering, Esq., SB# 60043
                    7 550 Hartnell Street
                      Monterey, CA 93940
                    8 Telephone: 831.373.3235
                      Facsimile: 831.373.4247
                    9
                      Attorneys for Plaintiff CHARLES BISWANGER IV
                   10
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                   11 Stephen J. Liberatore, Esq., SB# 129772
                        Email: Stephen.Liberatore@lewisbrisbois.com
                   12 333 Bush Street, Suite 1100
                      San Francisco, CA 94104-2872
                   13 Telephone: 415.362.2580
                      Facsimile: 415.434.0882
                   14
                      Jamie L. Vels, Esq., SB# 156469
                   15   Email: Jamie.Vels@lewisbrisbois.com
                      633 West 5th Street, Suite 4000
                   16 Los Angeles, CA 90071
                      Telephone: 213.250.1800
                   17 Facsimile: 213.250.7900

                   18 Attorneys for Defendant STARR SURPLUS LINES INSURANCE COMPANY

                   19                                   UNITED STATES DISTRICT COURT

                   20                      NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

                   21 Charles Biswanger IV, an Individual,                  CASE NO. 5:18-CV-04005-NC

                   22                      Plaintiff,                       STIPULATION re: REQUEST FOR
                                                                            DISMISSAL OF ACTION ; ORDER
                   23             v.

                   24 Starr Surplus Lines Insurance Company, an
                      Illinois corporation,
                   25
                                      Defendant.
                   26

                   27            The Parties to the above-entitled action, by and through their respective counsel, hereby
                   28 stipulate as follows:
LEWIS
BRISBOIS
BISGAARD                4837-2554-6132.1                                   1                                  5:18-CV-04005-NC
84sNATH LLP                                     STIPULATION re: DISMISSAL OF ACTION; [PROPOSED] ORDER
ATTORNEYS AT LAW
                      1                                                  RECITALS

                      2             1.       The Parties participated in mediation through the Court's Alternative Dispute

                      3 Resolution Program on March 4, 2019, with Michael J. Timpane, Esq., as mediator;

                      4             2.       The Parties reached a settlement at the mediation on March 4, 2019;

                      5             3.       The Parties, by and through their respective counsel, negotiated and agreed on the

                      6 terms of the "Mutual Release and Settlement Agreement";

                      7             4.       Settlement monies have been paid; and

                      8             5.       The "Mutual Release and Settlement Agreement" has been fully executed.

                      9                                               STIPULATION

                     10             Therefore, the Parties stipulate and request that the Court dismiss the above-captioned

                     11 action with prejudice.

                     12                                                   Respectfully submitted,

                     13 Dated: April 11, 2019                             Kornblum, Cochran, Erickson & Harbison, LLP

                     14
                                                                          By /s/ Guy 0. Kornblum
                     15                                                           Guy 0. Kornblum
                                                                                  Yaelle E. Shaham
                     16                                                   Attorneys for Plaintiff
                                                                          Charles Biswanger IV
                     17

                     18 Dated: April 11, 2019                             Spiering, Swartz & Kennedy

                     19
                                                                          By /s/ James F. Spiering
                     20                                                           James F. Spiering
                                                                          Attorneys for Plaintiff
                     21                                                   Charles Biswanger IV

                     22

                     23 Dated: April 11, 2019                             Lewis Brisbois Bisgaard & Smith LLP

                     24
                                                                          By /s/ Stephen I Liberatore
                     25                                                           Stephen J. Liberatore
                                                                                  Jamie L. Vels
                     26                                                   Attorneys for Defendant
                                                                          Starr Surplus Lines Insurance Company
                     27

                     28
LEWIS
BRISBC.)15
BISGAARD                  4837-2554-6132.1                                     2                                 5:18-CV-04005-N
& SMITH UP
Al TOP NEYS AI LAW                               STIPULATION re: DISMISSAL OF ACTION; [PROPOSED] ORDER
                    1                                                   ORDER

                    2             Having read and considered the Parties' stipulation as set forth above, and finding good

                    3 cause for the Parties' request,

                    4             THE COURT HEREBYORDERS AND DECREES that the above-captioned action be,

                    5 and hereby is, DISMISSED WITH PREJUDICE.

                    6

                    7             IT IS SO ORDERED.
                                                                                     ISTRIC
                    8                                                           TES D      TC
                                                                              TA




                                                                                                     O
                                                                          S




                                                                                                      U
                    9 Dated:               April 12, 2019


                                                                        ED




                                                                                                       RT
                                                                       Hon. Nathanael Cousins
                   10                                               UNIT            ANTED
                                                                               GRJudge
                                                                       Magistrate




                                                                                                            R NIA
                                                                       United States District Court
                   11
                                                                       Northern District of California
                                                                                                           s
                                                                                                 M. Cousin
                                                                     NO



                                                                                    th a n a e l
                                                                           Judge Na
                   12




                                                                                                            FO
                                                                      RT




                                                                                                        LI
                   13                                                        ER
                                                                        H




                                                                                                     A
                                                                                  N                     C
                                                                                                    F
                   14                                                                 D IS T IC T O
                                                                                            R
                   15
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4837-2554-6132.1                                      3                                     5:18-CV-04005-NC
&SMITH UP                                         STIPULATION re: DISMISSAL OF ACTION; [PROPOSED] ORDER
ATTORNEYS AT LAW
                                                 FEDERAL COURT PROOF OF SERVICE

                         Charles Biswanger IV v. Starr Surplus Lines Insurance Company - Case No. 18-CV_04005-NC

                    3 STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO

                    4         At the time of service, I was over 18 years of age and not a party to the action. My
                      business address is 333 Bush Street, Suite 1100, San Francisco, CA 94104-2872. I am employed
                    5 in the office of a member of the bar of this Court at whose direction the service was made.

                    6          On April 11, 2019, I served the following document(s):

                    7          STIPULATION re: REQUEST FOR DISMISSAL OF ACTION

                    8         I served the documents on the following persons at the following addresses (including fax
                        numbers and e-mail addresses, if applicable):
                    9
                                                      SEE ATTACHED SERVICE LIST
                   10
                               The documents were served by the following means:
                   11
                        ❑x     (BY COURT'S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
                   12          documents with the Clerk of the Court using the CM/ECF system, which sent notification
                               of that filing to the persons listed above.
                   13
                              I declare under penalty of perjury under the laws of the United States of America and the
                   14 State of California that the foregoing is true and correct.

                   15          Executed on April 11, 2019, at San Francisco, California.

                   16

                   17
                                                                          aureen Liu
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& WITH LIP
ATTORNEYS Al LAW
                    1                                     SERVICE LIST
                                   Charles Biswanger IV v. Starr Surplus Lines Insurance Company
                    2                                    18-CV 04005-NC

                    3 Guy 0. Kornblum, Esq.                         Attorneys for Plaintiff
                      Yaelle E. Shaham, Esq.                        Charles Biswanger IV
                    4 Kornblum, Cochran, Erickson & Harbison, LLP
                      1388 Sutter Street, Suite 505
                    5 San Francisco, CA 94109
                      Tele: 415.440.7800
                    6 Fax: 415.440.7898
                      Email: gkornblum@kcehlaw.corn
                    7 Email: vshahamakeehlaw.com

                    8 James P. Spiering, Esq.                       Attorneys for Plaintiff
                      Spiering, Swartz & Kennedy                    Charles Biswanger IV
                    9 550 Hartnell Street
                      Monterey, CA 93940
                   10 Tele: 831.373.3235
                      Fax: 831.373.4247
                   11 Email: jfsl@ssklaw.com

                   12

                   13

                   14

                   15

                   16




                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
